Citation Nr: 1425169	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), difficulty breathing, shortness of breath, and chronic bronchitis, due to exposure to asbestos and chemicals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As noted in the prior remand, the Veteran has been diagnosed with several respiratory conditions and the claim was recharacterized as shown on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2012 remand, the Veteran underwent a VA examination in March 2012 after which the examiner diagnosed COPD with an asthmatic component and opined that the condition not related to service, to include injections or chemical irritants.  The examiner specifically noted that exposure to chemicals would be expected to have more acute short term effects and not such a  long time gap to manifest.  The examiner also opined that the Veteran's current respiratory disorder was less likely than not incurred or caused by asbestos exposure because there were no signs of asbestos exposure.  

Subsequent to the VA examination, the Veteran submitted December 2012 private treatment records from, Dr. J. P., who noted that a recent PET scan showed some calcified pleural plaques, which are "almost certainly" secondary to asbestos exposure.  In addition, Dr. J. P. opined that the Veteran's "vanadium exposure did contribute somewhat to his respiratory difficulties."  

The opinions are conflicting as to whether there is evidence of asbestos exposure.  Dr. J. P. identified plaques that are "almost certainly" related to such exposure, but the VA examination conducted 6 months prior found no such evidence.  Dr. J. P. did not give any rationale for the opinion regarding the vanadium exposure.  Given the conflicting findings as to the presence of asbestos-related disease and Dr. J. P.'s lack of a rationale, an addendum opinion should be obtained to clarify whether the Veteran's respiratory disorder resulted from his claimed asbestos exposure. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the March 2012 VA examination for an addendum opinion to reconcile the conflicting opinions regarding the etiology of the Veteran's respiratory disorder.  If the March 2012 examiner is unavailable, return the claims file to a qualified medical professional.  If the examiner determines that an examination is necessary, one should be scheduled.

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current respiratory disorder is related to the Veteran's military service, to include the Veteran's assertions of asbestos exposure during active service.  The examiner must specifically address the PET scan referred to in the opinion provided by Dr. J. P. and the Dr. J. P.'s statement that the pleural plaques are "almost certainly" secondary to asbestos exposure.  

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



